DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellations of claims 15-20 in “Claims - 01/14/2022” is acknowledged. This office action considers claims 1-14 pending for further prosecution.
Reasons for Allowances 
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding amended independent claim 1, the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ “Remarks - 12/16/2021 - Applicant Arguments/Remarks Made in an Amendment”, are persuasive, and are in all probability evident from the record for reasons for allowance. Moreover, after further search, the references of the Prior Art of record and considered pertinent to the applicant's disclosure in further searches and to the examiner’s knowledge does not 
The most relevant prior art of references (US 4882763 A, of record, to Buchan; Stuart H. et al. in Figures 1-2,5  and in column 4-5 and 9, and US 6489405 B1, of record, to Beisele; Christian in Column 6, Lines 5-55)  substantially discloses the limitations with the exception of the limitations described in the preceding paragraph. 
Another prior art of references (US 20090104564 A1 to Yang; Chin-Cheng), in Figures 1A-1E, discloses first and second photoresist and patterning of a material layer 102 on a substrate 100. 
Starting from Buchan; Stuart H. et al. as closest prior art there is no motivation for the person skilled in the art to modify the process steps of Buchan; Stuart H. et al.  with Chin-Cheng in the claimed way.  
Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claim 1, claim 1 is deemed patentable over the prior arts.
Claim 2-14 is allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 19, 2022